In The

                                Court of Appeals

                    Ninth District of Texas at Beaumont

                              ___________________

                               NO. 09-17-00481-CV
                              ___________________

    FELICIA SILLS, MICHAEL JAY WILLIAMS AND TAMARA CHE
                      WILLIAMS, Appellants

                                         V.

             TIFFANY DAWN WEDGEWORTH, Appellee
__________________________________________________________________

                On Appeal from the 284th District Court
                     Montgomery County, Texas
                   Trial Cause No. 17-09-10877-CV
__________________________________________________________________

                          MEMORANDUM OPINION

      This appeal arises from a dispute between Jessica James’s heirs over a

temporary injunction order restraining the appellants1 from entering the home where


      1
        The injunction order at issue enjoins Felicia Sills, Michael Jay Williams, and
Tamara Che Williams, the appellants, from entering the property that Jessica James
deeded to Tiffany Wedgeworth until the court can conduct a trial that will resolve
the appellants’ trespass to try title claims. The evidence in the hearing established
that James’s son, Jackson Williams, died in 2010. Michael and Tamara are his
children. Felicia is James’s daughter, and Tiffany’s mother.
                                           1
James was living when she died. A trial court’s ruling on a temporary injunction is

subject to an interlocutory appeal. See Tex. Civ. Prac. & Rem. Code Ann. §

51.014(a)(4) (West Supp. 2017) (authorizing interlocutory appeals from rulings

granting or refusing to grant temporary injunctions). For the reasons explained

below, we conclude that the trial court did not abuse its discretion by granting the

order that the appellants are challenging in this appeal.

                                     Background

      In September 2017, Felicia Sills, Michael Jay Williams and Tamara Che

Williams sued Tiffany Wedgeworth in a trespass to try title action claiming that they

owned the property that is at issue in this dispute. They also alleged that James died

intestate, and that James did not have sufficient mental capacity in January 2014 to

execute a valid deed. When Tiffany appeared in response to the trespass to try title

action, she filed a general denial and a counterclaim. In her counterclaim, filed in

October 2017, Tiffany asserted that she owns the property at issue in the dispute,

and she alleged that James executed a will in 2001 that James never revoked.

Additionally, Tiffany’s counterclaim requests that the trial court evict Felicia from

James’s residence, and alleges that Tiffany was entitled to damages that were caused

by the appellants filing a false affidavit of heirship, destroying her property, and

refusing her demand for rent.

                                          2
      In November 2017, Tiffany filed a motion seeking a temporary injunction to

prevent Felicia, Michael, and Tamara from entering the property that Tiffany claims

she acquired from her grandmother, Jessica James. The evidence in the hearing

established that James deeded the property in dispute to Tiffany in January 2014,

approximately six and one-half months before James died in August 2014. The deed

to the property reflects that it was recorded in Montgomery County’s real property

records in April 2014, prior to James’s death.

      While Tiffany relied primarily on the deed that she has to the property in

claiming that she was entitled to injunctive relief, Tiffany also disputed the

appellants’ allegations asserting that James had died without a will. The record

before the trial court includes a copy of the will that James executed in 2001. Felicia,

Michael and Tamara claim that James destroyed the original of her 2001 will, while

Tiffany claims that the will mysteriously disappeared and that Felicia was

responsible for destroying the original of James’s 2001 will. During the hearing on

Tiffany’s request for injunctive relief, Tiffany established that she is James’s

granddaughter, and that James deeded her the property that is at issue in the dispute.

A copy of James’s 2001 will2 was admitted during the hearing, and the will purports


      2
        The parties have not argued, and we expressly do not decide, whether
James’s 2001 will was valid or whether it effectively created a life estate in Felicia’s
favor. Therefore, in the opinion, we characterize matters concerning the will in terms
                                          3
to convey the house that is at issue in the dispute to Tiffany, subject to a life estate

in Felicia’s favor, which James made contingent on a requirement obligating Felicia

to pay Tiffany $500 per month in rent.3 Nevertheless, most of the evidence that the

parties asked the trial court to consider in the hearing to decide whether to issue a

temporary injunction addressed whether James had sufficient mental capacity in

January 2014 to enable her to execute a valid deed. In the hearing, it was undisputed

that when James died, she was ninety-five years old, and physically infirm.

      Tiffany called three witnesses during the hearing conducted on Tiffany’s

request for injunctive relief. Tiffany indicated that her grandmother was perfectly

fine, mentally, until the day she died; that Tiffany had lived on James’s property

with James and with her mother on and off throughout her life; that James deeded

the property to her in January 2014; that Felicia has never paid rent while living at



designed to indicate that we are not deciding whether the will is a valid will or
whether it created a life estate in Felicia’s favor or merely an option to rent the home
located on the property that is at issue in the dispute. The document in evidence in
the hearing is a copy of the 2001 will, not the original, signed document. The will
purports to convey the property at issue in the dispute to Tiffany, and gave Felicia
the right to rent the home from Tiffany for $500 per month and the right to live in
the home until she died. The will then indicates that Tiffany would get the property
should Felicia live elsewhere.
      3
       We note that the evidence in the hearing does not show whether James’s
2001 will had either been admitted or been rejected by the probate court in
connection with the proceedings required to probate James’s estate.
                                        4
the residence, even after James died; and that she had demanded that Felicia pay

rent, but Felicia had refused to do so. Tiffany also testified that in October 2017, she

had been unable to access James’s house because the locks on the house had been

changed. According to Tiffany, before she was locked out of the home, she was

living there with her children and her mother, Felicia. Tiffany testified that it had

been her practice to lock her room, her children’s room, and the bathroom, which

contained their property. According to Tiffany, when she first regained access to the

house after she was locked out, she discovered that someone had forcibly entered

the rooms she left locked. She also discovered that the front door lock had glue in it,

which prevented a key from opening the door. According to Tiffany, the windows

to the house had been screwed shut, and many of her clothes and other items of her

personal property were missing or damaged. Tiffany asked the trial court to enter a

temporary injunction to prevent Felicia from entering the house because she believed

Felicia was responsible for damaging the house and the property she had in the

rooms she used there. Tiffany also testified that she thought Felicia would continue

to damage her property should Felicia be allowed to live in the home.

      Tiffany’s second witness, Caroline Jones, testified that she spoke with James

in January 2014 on the occasion of James’s 95th birthday. According to Jones, James

did not exhibit any signs of dementia or Alzheimer’s disease during her birthday

                                           5
party. Tiffany’s third witness, Alton Hughes, testified that James came to a party at

his home in September 2013. According to Hughes, when he spoke with James in

2013, she did not exhibit any signs indicating to him that she was having any mental

problems.

      Felicia and her son Billy Sills were the only two witnesses who testified on

the appellants behalf during the hearing the court conducted on Tiffany’s request for

injunctive relief. Felicia testified that she lived in James’s house since June 1988.

According to Felicia, Tiffany moved out of the house after being served with

Felicia’s lawsuit challenging the validity of Tiffany’s deed. Felicia testified that in

her opinion, James was incompetent in January 2014 to execute a valid deed.

According to Felicia, James had been having difficulty for several years before

January 2014 communicating with others, James did not seem to be aware of her

surroundings, and James was having difficulty recognizing people that she should

have known. Felicia recalled that she first noticed that James was having problems

recognizing people in 2010, when James attended her son Jackson Williams’s

funeral. Felicia denied that she destroyed any of Tiffany’s property, that she had put

glue in the locks on James’s home, or that she had thrown any of Tiffany’s

belongings away. According to Felicia, James’s home has been modified to

accommodate her wheelchair. Felicia also testified that she moved in with her son

                                          6
after the trial court signed a temporary restraining order that required her to move

out of James’s home. According to Felicia, she cannot afford to rent an apartment.

Felicia denied that she ever prevented Tiffany from entering James’s home.

        Billy’s testimony is generally consistent with the testimony given by his

mother. According to Billy, Felicia has lived in James’s house since 1988. Billy

agreed that he recently changed the locks on the home at Felicia’s direction, but he

denied causing any damages to anyone’s property. According to Billy, he began

living in James’s home in 2012. Since the date he began living there, James was

disabled and could not walk, requiring him to carry her from her bed to a couch.

Billy indicated that James generally remained on the couch throughout the day. Billy

also testified that he was responsible for bathing James after he moved into James’s

home.

        At the conclusion of the hearing, the trial court granted Tiffany’s request

seeking a temporary injunction. The comments the trial court made at the conclusion

of the hearing reflect the trial court’s view that Tiffany’s deed established that

Tiffany was the putative owner of the property at issue in the dispute. As the putative

owner of the property, the trial court indicated that Tiffany had the right to exclude

all others from the property, pending any further proceedings that were required to

finally resolve the appellants’ claims that the 2014 deed to James’s property was

                                          7
invalid. The trial court also set the bond that is required for such orders to protect

the appellants’ rights at $500, which would remain in effect until the dispute was

finally resolved.

                                       Analysis

      A trial court’s ruling granting a party’s request for temporary injunctive relief

is reviewed on appeal for abuse of discretion. Davis v. Huey, 571 S.W.2d 859, 861-

62 (Tex. 1978). The appellants have challenged the trial court’s ruling in five issues.

In issue one, the appellants argue the trial court abused its discretion by granting

temporary injunctive relief because the relief the trial court extended to Tiffany

altered the existing status quo. In their second issue, the appellants argue the trial

court abused its discretion by granting Tiffany’s request “merely because [Tiffany]

is the record title holder, contrary to Texas law.” In issue three, the appellants argue

that Tiffany failed to establish that she would likely succeed on the merits of her

claim alleging that she owns the property in dispute. In issue four, the appellants

contend that barring Michael and Tamara from entering the property prior to the trial

on the merits was an abuse of discretion because there was no evidence that they had

“done any act to justify an injunction[.]” In issue five, the appellants contend the

amount of the bond the trial court required Tiffany to post pending a trial on the

merits is inadequate.

                                           8
      For convenience, we address issues one through three together. Generally, to

prevail on a claim seeking temporary injunctive relief, a plaintiff must plead and

prove: “(1) a cause of action against the defendant; (2) a probable right to the relief

sought; and (3) a probable, imminent, and irreparable injury in the interim.” Butnaru

v. Ford Motor Co., 84 S.W.3d 198, 204 (Tex. 2002). In this case, the temporary

injunction concerns preserving real and personal property that Tiffany claims she

owns. In cases involving real or personal property, a trial court may grant a

temporary injunction if “irreparable injury to real or personal property is threatened,

irrespective of any remedy at law.” See Tex. Civ. Prac. & Rem. Code Ann. §

65.011(5) (West 2008).

      In cases involving real or personal property, the party seeking temporary

injunctive relief must demonstrate that they own the property, and that a threat of

irreparable injury exists regarding the property. Id. During a hearing on a temporary

injunction, the trial court acts as the finder of fact. See Rocklon, LLC v. Paris, No.

09-16-00070-CV, 2016 Tex. App. LEXIS 11393, at *28 (Tex. App.—Beaumont

Oct. 20, 2016, no pet.) (not designated for publication) (holding that the evidence

admitted during a temporary injunction hearing allowed the trial court to find that a

document relevant to a parties’ ownership rights was unreliable); State Bd. of Ins. v.

Prof’l & Bus. Men’s Ins. Co., 359 S.W.2d 312, 321-22 (Tex. Civ. App.—Austin

                                          9
1962, writ ref’d n.r.e.) (explaining that in a temporary injunction hearing, the trial

court judges the credibility of witnesses and the weight that should be assigned to

their testimony).

      In this case, Tiffany’s pleadings reflect that she was contesting the appellants’

claim alleging that James had died without a will. Additionally, Tiffany filed an

amended counterclaim, alleging that she owns the property that is at issue in the

dispute and alleging that Felicia’s status, when she was living in the house after

James died, was merely that of a tenant. During the hearing on Tiffany’s request for

injunctive relief, Tiffany produced a facially valid deed to the property at issue in

the dispute. While Felicia and her son Billy testified that James could no longer

communicate, was not cognizant of her surroundings, and did not know who her

family members were around the time that she executed the deed, Tiffany testified

that James, although suffering from physical problems, was mentally fine until she

died. Caroline Jones and Alton Hughes also testified in the hearing, and their

testimony generally supports Tiffany’s claim that James was not mentally impaired

around the time she executed the January 2014 deed.

      Based on the evidence available to it, the manner in which the trial court

resolved the disputed fact issues was reasonable. See Stewart Beach Condo.

Homeowners Ass’n, Inc. v. Gili N Prop Invs., LLC, 481 S.W.3d 336, 343 (Tex.

                                         10
App.—Houston [1st Dist.] 2015, no pet.). Given that the trial court’s conclusion

treating Tiffany as the putative owner of the property at issue was reasonable, we

hold the trial court did not abuse its discretion by allowing Tiffany to have

possession of the property until the dispute over the validity of the 2014 deed could

be decided at trial. See Butnaru, 84 S.W.3d at 211. As a preliminary matter, and

solely for the purpose of deciding whether to grant Tiffany’s request for injunctive

relief, the trial court was authorized to decide who should be in control of James’s

property until such time as the dispute over the 2014 deed can be finally resolved.

See Stewart Beach, 481 S.W.3d at 343. Although the appellants argue that the trial

court resolved the dispute concerning the validity of the deed prematurely, we

disagree. The trial court has not decided the dispute on its merits; instead, it ruled as

a preliminary matter based on the evidence that was before it in the temporary

injunction hearing. Its ruling is temporary, and will end when the dispute is finally

resolved in a trial. Id.

       The appellants also dispute that Tiffany established that appellants damaged

her property or presented a threat to it. A party seeking a temporary injunction must

also prove in the hearing on her request for an injunction order that a threat of

irreparable injury exists to their property. Tex. Civ. Prac. & Rem. Code Ann. §

65.011(5). During the hearing in this case, the trial court could reasonably have

                                           11
credited Tiffany’s testimony that a threat of irreparable injury existed to her property

given the damages to Tiffany’s property that the court could have reasonably

attributed to Felicia and her son. For instance, the court could have reasonably

believed that Felicia and Billy were responsible for changing the locks on the

property and damaging the locks on the bedrooms that Tiffany and her children were

using. The circumstances also allowed the trial court to reasonably determine that

Felicia and her son were responsible for the damages caused to Tiffany’s personal

property. We conclude the evidence admitted in the hearing allowed the trial court

to reasonably conclude that a threat of irreparable injury existed to Tiffany’s

property. See id.

      The appellants also argue that the trial court improperly altered the status quo

by excluding them from the property. According to the appellants, Felicia had been

living on the property for thirty years before the trial court granted an injunction,

which required her to move out of James’s home. However, because the trial court

could reasonably view Tiffany as the home’s putative owner, no abuse of discretion

occurred when the trial court allowed Tiffany to exercise the rights that accompany

the ownership of real property. Under Texas law, “an owner of realty has the right

to exclude all others from use of the property, one of the ‘most essential sticks in the

bundle of rights that are commonly characterized as property.’” Severance v.

                                          12
Patterson, 370 S.W.3d 705, 709 (Tex. 2012) (quoting Dolan v. City of Tigard, 512
U.S. 374, 384 (1994)). While the order required that Felicia move from James’s

home, the trial court could have reasonably determined from the evidence admitted

in the hearing that the status quo was that Tiffany was the undisputed owner of the

home prior to the date the appellants sued her claiming they owned James’s home.

As the putative owner of the home, the trial court could reasonably have found that

Tiffany, for the purpose of its preliminary injunction ruling, had the right to exclude

Felicia and any others from the property for which Tiffany has a facially valid deed.

Id.

      Under Texas law, for the purposes of injunctions, the status quo is defined as

“the last, actual, peaceable, non-contested status that preceded the pending

controversy.” State v. Sw. Bell Tel. Co., 526 S.W.2d 526, 528 (Tex. 1975). The term

“peaceable possession” is defined by the Texas Civil Practice and Remedies Code

as the “possession of real property that is continuous and is not interrupted by an

adverse suit to recover the property.” Tex. Civ. Prac. & Rem. Code Ann. § 16.021(3)

(West 2002). In this case, the evidence admitted during the hearing on Tiffany’s

request for injunctive relief allowed the trial court to find that Tiffany’s possession

rights to the property were undisturbed until September 2017, when the appellants

filed a suit alleging that they had inherited the property when James died. See id. We

                                          13
conclude the trial court’s order did not alter the status quo that existed immediately

prior to the date the appellants filed the suit that is related to this appeal.

       The appellants also argue that the trial court ruled in Tiffany’s favor merely

because Tiffany established that she was the putative owner of the property at issue

in the dispute. According to the appellants, the ruling the trial court made granting

Tiffany’s request for injunctive relief prematurely adjudicated the validity of the

deed. We disagree that the granting of an injunction results in a final resolution of a

parties’ claims. When seeking a temporary injunction, the applicant is merely

required to plead a cause of action and present some evidence to sustain its request.

See Stewart Beach, 481 S.W.3d at 346. The evidence required in the hearing to allow

a trial court to issue a favorable ruling is merely evidence that is sufficient to raise a

bona fide issue regarding the applicant’s right to obtain a final judgment. Id.

Therefore, preliminary injunction rulings are not final adjudications, but are instead

interim measures designed to allow courts to preserve the status quo. See State Bd.

of Ins., 359 S.W.2d at 321 (noting that it was not within the province of the appeals

court to determine whether the evidence from the temporary injunction hearing

would support a judgment in either parties’ favor). For the reasons discussed above,

we overrule the appellants’ first three issues.



                                            14
       In issue four, the appellants argue that the trial court abused its discretion by

enjoining Michael and Tamara from James’s home. According to the appellants, no

evidence was introduced in the hearing that showed they had damaged or threatened

to damage Tiffany’s property. While we agree that there is no direct evidence that

they were responsible for damaging Tiffany’s property, we disagree that the

evidence did not permit the trial court to determine that they represent a threat to it.

The record shows that Felicia, Michael, and Tamara are all represented by the same

attorney, and that they filed all of their pleadings jointly. Essentially, their interests

in the lawsuit are aligned. For example, Felicia, Michael and Tamara have all

claimed that they are the owners of the real property that is at issue in the dispute.

      The Rules of Civil Procedure expressly permit the order granting an injunction

to bind “the parties to the action.” Tex. R. Civ. P. 683 (permitting an injunction to

bind the parties to the action). For the limited purpose of the hearing on the

injunction, the trial court could reasonably find that Tiffany is the putative owner of

the property that is at issue in the dispute. In light of the trial court’s determination

that Tiffany is the putative owner of the real property at issue, and the fact that

Michael and Tamara were disputing Tiffany’s claim, the order at issue in this appeal

simply prevents Michael and Tamara from entering the property until such time as

they have established that they actually have ownership rights to the property. We

                                           15
conclude that the order granting Tiffany’s request for a temporary injunction is not

overly broad merely because it excludes parties claiming an ownership interest in

the property involved in the dispute until the competing claims can be resolved in a

trial. See Webb v. Glenbrook Owners Ass’n, Inc., 298 S.W.3d 374, 384 (Tex. App.—

Dallas 2009, no pet.) (“An injunction should be broad enough to prevent a repetition

of the evil sought to be corrected.”). Under the circumstances, Michael and Tamara

had threatened Tiffany’s rights under the 2014 deed; consequently, we hold the trial

court did not abuse its discretion by rendering an injunction order that excludes

Michael and Tamara from the property until they have established they own the

property. We overrule issue four.

      In issue five, the appellants argue that the trial court abused its discretion by

failing to set an adequate bond. According to the appellants, the bond is inadequate

because Felicia established that she would have to pay rent of at least $900 per month

to obtain suitable housing until her claims could be resolved in a trial. Based on

Felicia’s testimony, the appellants argue that the bond is inadequate and should be

increased.

      The purpose of a bond is to provide protection to the enjoined party for any

possible damages occurring as a result of the injunction. Khaledi v. H.K. Global

Trading, Ltd., 126 S.W.3d 273, 286 (Tex. App.—San Antonio 2003, no pet.).

                                         16
Questions about the adequacy of a bond that accompanies a temporary injunction

order are reviewed for abuse of discretion. Id. The Rules of Civil Procedure required

the trial court to impose a bond on Tiffany, with the amount of that bond to be

determined by the court. See Tex. R. Civ. P. 684.

      As previously discussed, the evidence allowed the trial court to determine that

Tiffany was the putative owner of the property pending the outcome of a trial to

resolve the parties’ claims. In setting the bond, the trial court could have considered

that the appellants will be required to establish that the 2014 deed is invalid and that

James died without a will. Even should the appellants prevail on both of those

claims, Felicia would then merely be a co-owner of James’s home with Michael and

Tamara, the children of her deceased brother, who died in 2010. She would not be

the sole owner of the home. Thus, absent an agreement between Felicia, Michael,

and Tamara allowing Felicia to live in the house without paying rent, Felicia would

not have the right to live in James’s former home rent free.

      However, no evidence was admitted during the hearing on the injunction that

shows that Michael and Tamara have agreed to allow Felicia to live in James’s

former home without paying rent. Moreover, none of the testimony admitted during

the hearing established what the fair monthly rental value of James’s home was

during the period that is relevant to the order that is challenged in the appeal. Finally,

                                           17
the evidence in the hearing shows that Felicia, at the time the injunction hearing

occurred, was living with Billy, and Felicia never indicated that Billy was charging

her rent. Without testimony showing the reasonable monthly value of the rent for

James’s house in the time period covered by the order, and without evidence

supporting a conclusion that Felicia had the right to live in James’s home without

paying rent, we cannot conclude that the trial court abused its discretion by requiring

Tiffany to post a bond of $500. We overrule the appellants’ fifth issue.

      AFFIRMED.


                                               ______________________________
                                                      HOLLIS HORTON
                                                           Justice


Submitted on February 26, 2018
Opinion Delivered July 12, 2018

Before McKeithen, C.J., Horton and Johnson, JJ.




                                          18